TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00759-CV



                                         In re Carol Gino



                    ORIGINAL PROCEEDING FROM BASTROP COUNTY



                            MEMORANDUM OPINION


               Relator filed a petition for writ of mandamus, complaining of the trial court’s refusal

to order the parties to mediation. See Tex. R. App. P. 52.8. Having reviewed the petition, record,

and response, we deny the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: January 10, 2013